VICKERY, J.
Now it will be seen that this testimony of the complaining witness is uncorroborated. Of course the trial judge had a, chance to see the two parties and was able better to judge the weight of the testimony than we. We do not contend that it is necessary in this sort of a case to have corroborative testimony, and yet it would have been better had that been produced, but in view of the fact that this man apparently bore a good reputation, it would be such a detriment to him to serve twenty days in the Workhouse, bringing disgrace to him and his family, that we think the court should have heard the testimony of the witnesses, for they were very high class men who were willing to testify as to his good character, and inasmuch as the complaining witness’s testimony is uncorroborated, the testimony as to his good character would be very important and very material, also the fact that the court assumed that they would testify as to his good character is quite different from hearing the testimony.
We think, under the circumstances, the court should have heard what these men had to say in regard to this man’s good character or reputation. '
There is another thing in the record. It nowhere shows any venue,' This apparently was an oversight, as the affidavit sets up where the alleged assault took place, but we assert that it is necessary to prove in the trial of a criminal action, the venue as an important factor in the case.
We think, therefore, that the case should be reversed first, because the court refused to hear the testimony of competent witnesses upon a motion for a new trial,- which was important in this kind of a case since the evidence of the complaining witness was uncorroborated, and second, because the record does not show any venue. The judgment will, therefore, be reversed and remanded to the Municipal Court for a new trial.
(Sullivan, PJ., and Levine, J., concur.)